United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1455
                        ___________________________

                                   Larry W. Rader

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                                 Ally Financial, Inc.

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                            Submitted: August 25, 2020
                              Filed: August 28, 2020
                                  [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Larry Rader appeals after the district court1 dismissed his case for lack of
subject matter jurisdiction. Having carefully reviewed the record, we conclude that

      1
      The Honorable Nancy E. Brasel, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Tony N.
Leung, United States Magistrate Judge for the District of Minnesota.
Rader failed to establish either diversity or federal question jurisdiction. See Midland
Psychiatric Assocs. v. United States, 145 F.3d 1000, 1002 (8th Cir. 1998) (reviewing
the dismissal for lack of subject matter jurisdiction de novo). Additionally, we find
no merit to Rader’s argument that the district court abused its discretion in denying
his motion to compel. See Toben v. Bridgestone Retail Operations, LLC, 751 F.3d
888, 895 (8th Cir. 2014) (stating that district courts have wide discretion in handling
discovery matters). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-